        Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PEDRO RODRIGUEZ,

         Plaintiff,

 V.
                                                                 CIVIL ACTION
 CLEAR BLUE INSURANCE COMPANY                                  NO.:
 AND LANCE CLAY,
      Defendants.


   DEFENDANT CLEAR BLUE INSURANCE COMPANY
                                        ' S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Clear Blue Insurance Company

("Clear Blue") files this its Notice of Removal to the United States District Court for the

 Southern District of Texas, Houston Division, on the basis of diversity of citizenship and the

amount in controversy, and respectfully shows the following:

                           I.     PROCEDURAL BACKGROUND

         1.      On May 28, 2019, Plaintiff Pedro Rodriguez ("Plaintiff') filed his Original

Petition, Jury Demand, and Request for Disclosure in a case styled Pedro Rodriguez v. Swyfft

LLC and Lance Clay, Cause No. 2019-62773 in the 281st Judicial District Court in and for

 Harris County, Texas. Thereafter, on October 2, 2019, Plaintiff filed his Amended Petition and

 Request for Disclosure styled Pedro Rodriguez v. Clear Blue Insurance Company and Lance

 Clay. The lawsuit arises out of a claim Plaintiff made for damages to his property under an

 insurance policy issued by Clear Blue.

         2.      On October 2, 2019, Defendant Clear Blue elected the responsibility of its

 adjuster Lance Clay. Later that afternoon, Plaintiff filed his Amended Petition naming Clear


 DEFENDANT CLEAR BLUE INSURANCE COMPANY
                                      ' S NOTICE OF REMOVAL
 7362998v1
 10709.023
       Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 2 of 8




Blue as a party defendant for the first time. Defendant Clear Blue received a copy of Plaintiffs

Amended Petition on or about October 3, 2019. Defendant Clear Blue has not yet been served

but nonetheless has made an appearance.

        3.      Defendant Clear Blue files this notice of removal within 30 days of receiving

Plaintiffs Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement ofthis action. See id.

        4.      As required by 28 U.S.C. § 1446(a) and Rule 81 of the Local Rules for the United

States District Court of the Southern District of Texas, attached hereto are copies of the

following documents:

             Exhibit A:       Index of Matters Being Filed

             Exhibit B:       Docket Sheet

             Exhibit C:       Plaintiff's Original Petition, Jury Demand and Request for
                              Disclosure

             Exhibit D:       Request for Issuance of Service on Lance Clay

             Exhibit E:       Request for Issuance of Service on North American Insurance
                              Company

             Exhibit F:       Citation Served on Swyfft LLC

             Exhibit G:       Citation Served on Lance Clay

             Exhibit H:       Defendant Lance Clay's Original Answer and Verified Denials

             Exhibit I:       Plaintiff's Amended Petition and Request for Disclosure

             Exhibit J:       Request for Issuance of Service on Clear Blue Insurance
                              Company

             Exhibit K:       Request for Issuance of Service on Lance Clay

             Exhibit L:        Letter from TDI to Chad T. Wilson dated 9/9/19

DEFENDANT CLEAR BLUE INSURANCE COMPANY
                                     ' S NOTICE OF REMOVAL
7362998v1
10709.023
       Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 3 of 8




              Exhibit M:        Letter to Chad T. Wilson and Thomas J. Landry dated 10/2/19

              Exhibit N:        List of Parties and Counsel

        5.       Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division include the county in which the state action has been pending and a

substantial part of the events giving rise to Plaintiffs claims allegedly occurred in this District

and Division.

                                  II. BASES FOR REMOVAL

       6.        Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.      Plaintiff and Defendant Clear Blue Are Diverse.

        7.       Plaintiff Pedro Rodriguez is an individual residing in Harris County, Texas.

        8.       Defendant Clear Blue Insurance Company is incorporated under the laws of the

state of Illinois with its principal place of business located in Chicago, Illinois. Clear Blue is

therefore not a citizen of the State of Texas for diversity purposes.

        9.       Defendant Lance Clay ("Clay") is, upon information and belief, a resident and

citizen of the State of Texas. With respect to the claims against Clay, however, it is Clear Blue's

position that he has been improperly joined in this action. Therefore, the Texas citizenship of

Defendant Clay should be disregarded for the purposes of evaluating diversity in this matter.

B.      Defendant Lance Clay Has Been Improperly Joined in This Lawsuit.

        10.      The doctrine of fraudulent joinder ensures that the presence of an improperly

joined non-diverse defendant does not defeat federal removal jurisdiction premised on diversity.

See Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009). The removing party bears the

burden of demonstrating improper joinder. See id. (citing Griggs v. State Farm Lloyds, 181 F.3d

                                     '
DEFENDANT CLEAR BLUE INSURANCE COMPANY S NOTICE OF REMOVAL
7362998v1
10709.023
       Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 4 of 8




694,699(5th Cir. 1999)).

        11.    The Fifth Circuit explained that a removing party can establish improper joinder

by demonstrating either: "(1) actual fraud in the pleading of jurisdictional facts, or (2) the

inability of the plaintiff to establish a cause of action against the non-diverse party in state

court." Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)(en banc). Under the

latter, the test for improper joinder is whether the defendant has demonstrated that "[t]here is no

reasonable basis for the district court to predict that the plaintiff might be able to recover against

an in-state defendant." Id at 573 (emphasis added). The Fifth Circuit's en banc decision in

Smallwood unequivocally adopted this phrasing as the test for improper joinder. Id. (stating, "[t]o

reduce possible confusion, we adopt this phrasing of the required proof and reject all others,

whether the other appear to describe the same standard or not.")

        12.    A court may resolve the issue of whether a plaintiff has a reasonable basis of

recovery in one oftwo ways. Id "The court may [either] conduct a Rule 12(b)(6)-type analysis .

. . [or], in its discretion, pierce the pleadings and conduct a summary inquiry." Int'l Energy

 Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., No. 14-20552, 2016 WL 1274030, at *8

(5th Cir. Mar. 31, 2016) (quoting Smallwood, 385 F.3d at 573). A court may choose either

analyses, but it must use only one of them. Id. at *7.

        13.    When a court chooses to apply the 12(b)(6) analysis, it will initially look "at the

allegations of the complaint to determine whether the complaint states a claim under state law

against the in-state defendant." Smallwood, 385 F.3d at 573. However, in International Energy

 Ventures Management, L.L.C. v. United Energy Group, the Fifth Circuit recently opined that the

particular language of Smallwood "must not be read to imply that a state pleading standard

applies." Int'l Energy Ventures Mgmt., L.L.C., at *7. When conducting a Rule 12(b)(6)-type
DEFENDANT CLEAR BLUE INSURANCE COMPANY
                                     ' S NOTICE OF REMOVAL
7362998v1
10709.023
        Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 5 of 8




 analysis to determine whether there is no reasonable basis to predict that a plaintiff might be able

to recover against a non-diverse defendant, the court must "apply the federal pleading standard

 embodied in that analysis." Id. at *8. The federal pleading standard requires a plaintiff's

 pleading to contain sufficient facts to state a claim for relief that is plausible on its face,

 providing more than a mere possibility of recovery. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 556(2007).

         14.    Moreover, the pleading must provide more than labels and conclusions and do

 more than merely restate the elements of a cause of action. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). "While legal conclusions can provide the framework of a complaint, they must be

 supported by factual allegations." Id. at 679. And these factual allegations must rise above a

 speculative level. Id.   "[M]erely lumping diverse and non-diverse defendants together in

 undifferentiated liability averments of a petition does not satisfy the requirement to state specific

 actionable conduct against the non-diverse defendant." Plascencia v. State Farm Lloyds and

Feliciano Gallegos, No. 4:14-CV-524-A (N.D. Tex. Sept. 25, 2014)(citing Studer v. State Farm

Lloyds, 2014 WL 234352, at *4).

         15.    Here, Plaintiff asserts generic claims against Defendant Clay for violations of the

 Texas Insurance Code and Deceptive Trade Practices Act, as well as fraud, negligence, and gross

 negligence. See Exhibit I. These conclusory allegations are simply a recitation of the statutory

 language from the Texas Insurance Code and the elements of the common law causes of action,

 and contain no reference to any material facts to which the law should apply. See, e.g.,

Lakewood Chiropractic Clinic, 2009 WL 3602043, at *3 (holding that "near verbatim recitations

 of portions of Chapters 541 and 542 of the Texas Insurance Code" without "facts illustrating

 what actions are attributable to [the adjuster] individually" does not provide a reasonable basis of
 DEFENDANT CLEAR BLUE INSURANCE COMPANY
                                      ' S NOTICE OF REMOVAL
 7362998v1
 10709.023
         Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 6 of 8




recovery); Broadway v. Brewer, 2009 WL 1445449, at *2 (E.D. Tex. May 21, 2009)(holding

that a petition listing statutory provisions of the Insurance Code that were violated by Defendants

"does not, on its face, allege facts supporting an independent cause of action against [the

insurance agent]").

         16.      Based upon the foregoing, it is clear that Defendant Clay was fraudulently joined

in the lawsuit in an effort to defeat diversity jurisdiction. This Court should disregard the

citizenship of Clay, the non-diverse defendant, and find removal of this case is proper.

         17.      Additionally, under Section 542A.006(c) of the Texas Insurance Code and based

upon Clear Blue's Election, this Court "shall dismiss" this action against Defendant Clay with

prejudice. See Tex. Ins. Code Sec. 542.006.

C.       The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
         Matter Jurisdiction.

            17.   This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiff alleges that Clear Blue is liable under a residential insurance policy because Plaintiff

made a claim under that policy and Clear Blue wrongfully adjusted Plaintiff's claim. Plaintiff

seeks actual damages, treble damages, statutory interest and penalties, court costs, and attorney's

fees. Plaintiff's Petition states that "Plaintiff is seeking only monetary relief of $100,000 or

less".

         18.      In addition to the amounts sought in this litigation by Plaintiff under his policy,

Plaintiff alleges Defendants are liable under various statutory and common law causes of action

for consequential damages, statutory penalties, treble damages, exemplary damages, court costs,

and attorney's fees.       As such, Plaintiff's alleged damages greatly exceed the $75,000.00

jurisdictional requirement.


DEFENDANT CLEAR BLUE INSURANCE COMPANY
                                     ' S NOTICE OF REMOVAL
7362998v1
10709.023
Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 7 of 8
Case 4:19-cv-03853 Document 1 Filed on 10/04/19 in TXSD Page 8 of 8
